*Confidential Treatment Requested

Exhibit 10.14

ORIGINATOR MASTER COMMITMENT FOR
ENHANCED AOT OFFERING
MASTER COMMITMENT NUMBER #[ ** ]


E-LOAN, INC.
Dated: May 1, 2002



SECTION I. GENERAL TERMS

SECTION II. SPECIAL MORTGAGE PROVISIONS

SECTION III. ADDITIONAL SPECIAL PROVISIONS FOR THIS MASTER COMMITMENT

SECTION IV. CONCLUDING PROVISIONS

SECTION V. SIGNATURE AND RETURN

EXHIBIT A - TRI-PARTY ENHANCED AOT AGREEMENT

ORIGINATOR MASTER COMMITMENT
FOR ENHANCED AOT


E-Loan, Inc.
Seller/Servicer # [ ** ]



This is a Master Commitment ("Master Commitment") #[ ** ], dated May 1, 2002, by
and between the Federal Home Loan Mortgage Corporation ("Freddie Mac") and
E-Loan, Inc. ("Originator"), Seller/Servicer #[ ** ]. This Master Commitment
establishes the terms and conditions under which Mortgages originated by
Originator will be eligible for purchase by Freddie Mac from Wells Fargo Home
Mortgage, Inc. ("Direct Seller") under the Enhanced AOT Offering. The sale and
servicing of Mortgages under this Master Commitment shall be governed by the
terms and requirements of the applicable Purchase Documents, as that term is
defined in the Freddie Mac Sellers' and Servicers' Guide (the "Guide").

General Terms

Enhanced AOT Offering. The Tri-Party Enhanced AOT Agreement, in the form
attached hereto as Exhibit A, has been entered into by Originator, Direct Seller
(as defined in the Enhanced AOT Agreement), and Freddie Mac and is incorporated
herein and made a part hereto.

Originator has entered into this Master Commitment to originate Mortgages
eligible for purchase by Freddie Mac. Under the Enhanced AOT Offering,
Originator will sell such Mortgages ("Originator Mortgages") to Direct Seller
with servicing released at a price to be negotiated between Originator and
Direct Seller. Direct Seller will sell such Mortgages to Freddie Mac under a
Master Commitment negotiated between Direct Seller and Freddie Mac ("Direct
Seller AOT MC"). Under the Direct Seller AOT MC, Direct Seller will sell the
Mortgages to Freddie Mac using the Required Spread negotiated between Freddie
Mac and Originator and stated below.

Defined Terms

. All capitalized terms not otherwise defined herein have the meanings set forth
in the Guide unless clearly indicated otherwise. This Master Commitment and all
supplements and amendments shall be considered Purchase Documents.



Eligible Mortgage Products

. Originator may originate for sale by Direct Seller to Freddie Mac through this
Enhanced AOT Offering, the following mortgage products (the "Mortgages"):



15-year fixed rate Mortgages;
20-year fixed rate Mortgages; and
30-year fixes rate Mortgages.

Master Commitment Amount

. The dollar amount of this Master Commitment shall be $250 million ("Master
Commitment Amount").



Delivery

. Mortgages shall not be delivered by Originator to Freddie Mac under this
Master Commitment. In order for Mortgages to be delivered to Freddie Mac,
Originator must sell the Mortgages to Direct Seller for delivery under the
Direct Seller MC. Mortgages originated by Originator and delivered under the
Direct Seller MC will be applied toward the Master Commitment Amount.



Minimum Servicing Spread

. The Minimum Servicing Spread for Mortgages sold pursuant to the terms of this
Master Commitment shall be [ ** ] basis points ( [ ** ] percent).



Required Delivery Date

. The sale of Mortgages to Freddie Mac through Direct Seller under the terms of
this Master Commitment is mandatory and all deliveries shall be made by July 31,
2002.



Purchase Tolerance/Pair-off

. Purchase by Freddie Mac of at least 90 percent of the Master Commitment
Amount, will constitute fulfillment by Seller of the purchase requirements under
this Master Commitment. In addition, Freddie Mac shall purchase Mortgages
otherwise eligible for purchase with an aggregate unpaid principal balance not
to exceed 100 percent of the Master Commitment Amount. Such purchase tolerances
shall apply notwithstanding the purchase tolerances set forth in Section 11.5 of
the Guide.



Required Spreads

. The Required Spreads for Mortgages sold by Direct Seller to Freddie Mac under
the Guarantor Program or Multilender Program are:



15-year Fixed-rate Mortgages

[ ** ] basis points
( [ ** ] percent)

20-year Fixed-rate Mortgages

[ ** ] basis points
( [ ** ] percent)

30-year Fixed-rate Mortgages

[ ** ] basis points
( [ ** ] percent)

These Required Spreads reflect Seller's participation in Freddie Mac's Gold
Remittance Cycle.

Originator agrees to provide Direct Seller with the Required Spreads stated
above when selling Mortgages to Direct Seller for delivery to Freddie Mac under
the Enhanced AOT Offering.

Special Mortgage Provisions

Accuracy of Information. Originator represents and warrants that all loan and
servicing data provided to Direct Seller relating to the Mortgages purchased by
Freddie Mac pursuant to the Enhanced AOT Offering is true, correct and complete
in all respects.

Retention of Mortgage Files

. Originator represents and warrants that it shall retain a copy of the
origination Mortgage file for 12 months or whatever timeframe required by
applicable law or regulation, whichever is greater.



Validation of Information

. On a periodic basis, Freddie Mac will provide reports describing the Mortgages
that have been sold to Freddie Mac by the Direct Seller that were originated
under this Enhanced AOT Offering. Originator should review that report and
notify Freddie Mac within 30 of receipt of any errors or discrepancies on the
report. If Originator does not notify Freddie Mac of any errors or
discrepancies, Freddie Mac will deem such Mortgages to be Originator Mortgages
under the Tri-Party Enhanced AOT Agreement.



Additional Special Provisions for this Master Commitment

Use of Accept Plus Documentation

For Mortgages that are not submitted to Loan Prospector prior to the Note Date,
but are submitted to Loan Prospector prior to sale to Freddie Mac, Seller may
originate such Mortgages using Accept Plus documentation stated in Section
37.21.1 of the Guide, provided that:

each Mortgage is a fully amortizing fixed-rate Mortgage secured by a 1 unit
Primary Residence or second home;

each Mortgage is a purchase money Mortgage or "no cash- out" refinance Mortgage;

for each Mortgage, Seller obtains and uses FICO scores in accordance with
Section 37.5 of the Guide, and the minimum Indicator score for each Mortgage is:

720 for Mortgages with LTV ratios equal to or less than 75 percent; and

750 for Mortgages with LTV ratios greater than 75 percent but not greater than
90 percent;

each such Mortgage, when submitted to Loan Prospector, receives a Risk
Classification of Accept;

Seller is not required to follow the documentation requirements in the following
sections of the Loan Prospector Feedback Certificate:

Documentation guidelines

Employment information

Asset information

Instead, Seller must obtain the Accept Plus documentation required by Section
37.21.1, except that:

notwithstanding the provisions of Section 37.21.1(a) relating to self-employed
Borrowers, Seller must confirm the existence of the Borrower's business through
an independent third party;

notwithstanding the provisions of Section 37.21.1(b) relating to the sale of
real property, Seller may disregard the PITI on the Borrower's previous
residence if Borrower provides either an executed sales contract for the
previous residence, or a listing agreement for the previous residence; and

notwithstanding the provisions of Section 37.21.1(b) relating to reserves,
Seller need not verify reserves that are entered into Loan Prospector;

Seller may deliver Mortgages under this provision until the later of 12 months
from October 31, 2002 or the delivery of Mortgages with an aggregate unpaid
principal balance of $300 million, whichever first occurs;

in connection with the delivery of each such Mortgage, Seller must enter '"345"
in the special characteristics code field on the Form 11 - Mortgage Submission
Schedule; and

upon 90-days prior written notice to Seller, Freddie Mac may modify some or all
of the conditions of this special underwriting provision, including, among other
things, adding a condition requiring Seller to pay a delivery fee in connection
with the sale of any such Mortgage to Freddie Mac.

Wholesale Home Mortgages Not Eligible for Sale

Wholesale Home Mortgages, as defined in the Guide, are not eligible for sale to
Freddie Mac pursuant to this Agreement.

Concluding Provisions

The terms, provisions, and any waiver(s) of Guide requirements set forth in this
Master Commitment are expressly conditional upon compliance by Originator with
the warranties and representations under this Master Commitment, the Guide, and
the Purchase Documents. In the event of a breach by Originator of any such
warranty or representation, Freddie Mac may immediately revoke this Master
Commitment in whole or in part for future deliveries.

Signature and Return

In order to accept and confirm this Master Commitment, duplicate originals of
this Master Commitment must be executed by Originator and one executed original
returned by May 14, 2002, to:

Ms. Ruth Kuizon, Contract Specialist
Federal Home Loan Mortgage Corporation
21700 Oxnard Street, Suite 1900
Woodland Hills, CA 91367

IN WITNESS WHEREOF, the duly authorized officers of Originator and Freddie Mac
have executed this Master Commitment as of the date first written above.

FEDERAL HOME LOAN MORTGAGE CORPORATION

By:_______________________
David H. Stevens
Senior Vice President - General Manager
Community Leading

E-LOAN, INC

By:________________________

Name:__________________________

Title:_________________________

Date:_________________________




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT A

TRI-PARTY ENHANCED AOT AGREEMENT

This Agreement is made by and among [ORIGINATOR], S/S# [ORIGINATOR'S SELLER
NUMBER] ("Originator"), Wells Fargo Home Mortgage, Inc., S/S# [ ** ] ("Direct
Seller"), and the Federal Home Loan Mortgage Corporation ("Freddie Mac"), this
[DAY] day of [MONTH, YEAR] (the "Agreement").

1. RECITALS

(A) Originator and Freddie Mac desire to enter into a special Master Commitment
(the "Originator MC") which contains certain terms and conditions pursuant to
which Originator may originate Mortgages eligible for purchase by Freddie Mac
("Originator Mortgages");

(B) Originator and Direct Seller desire to enter into the Wells Fargo Funding
Loan Purchase Agreement pursuant to which Direct Seller will purchase the
Originator Mortgages from Originator and sell such Mortgages to Freddie Mac;

(C) Direct Seller and Freddie Mac desire to enter into a special Master
Commitment (the "Direct Seller MC") which contains certain terms and conditions
pursuant to which Direct Seller shall sell the Originator Mortgages to Freddie
Mac;

(D) Originator desires to assign certain of its rights under the Originator MC
to Direct Seller, so that Direct Seller may incorporate the Required Spreads and
other terms as necessary, into the Direct Seller MC and use the combined terms
and conditions from both the Originator MC and the Direct Seller MC to sell the
Originator Mortgages to Freddie Mac; and

(E) Originator, Direct Seller, and Freddie Mac are all willing to participate in
Freddie Mac's Enhanced AOT offering subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises, mutual promises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties agree as follows:

1. The Recitals are true and correct.

2. Originator hereby assigns certain of its rights under the Originator MC to
Direct Seller so that Direct Seller may incorporate the Required Spreads (and
other terms as necessary) from the Originator MC into the Direct Seller MC and
sell the Originator Mortgages to Freddie Mac under the Direct Seller MC and
Direct Seller's Seller/Servicer number. Notwithstanding the immediately
preceding sentence, Originator expressly reserves the right to agree to
amendments to Originator's Purchase Documents, from time to time. Originator and
Direct Seller also agree that this Agreement shall be incorporated into and
become part of the Originator MC, or related Originator's Master Agreement, and
Direct Seller's MC.

3. Direct Seller hereby accepts such assignment from Originator and agrees that
Direct Seller shall sell all Originator Mortgages it purchases from Originator
to Freddie Mac under the Direct Seller MC, as supplemented by the Required
Spreads (and other terms as necessary) incorporated from the Originator MC.

4. Direct Seller acknowledges and agrees that Originator has reserved the right
to agree to amendments to Originator's Purchase Documents, from time to time.

5. Freddie Mac hereby gives its consent to the assignment by Originator to
Direct Seller, provided that: (i) Originator and Direct Seller comply with all
of the requirements of this Agreement and the applicable Purchase Documents; and
(ii) Originator and Direct Seller acknowledge and agree that Freddie Mac
reserves the right to revoke its consent to the assignment at any time and in
its sole discretion.

6. Originator and Direct Seller agree that Originator shall notify Direct Seller
of any amendment to Originator's Purchase Documents prior to its execution of
any amendment to Originator's Purchase Documents. Direct Seller acknowledges and
agrees that: (i) Freddie Mac has no duty or obligation to notify Direct Seller
of any amendment to Originator's Purchase Documents; (ii) Originator shall be
Direct Seller's agent for purposes of receiving notice of any such amendment to
Originator's Purchase Documents; (iii) Direct Seller' shall be deemed to have
notice of and be bound by any amendment to the Originator's Purchase Documents;
and (iv) all Originator Mortgages delivered and sold by Direct Seller on or
after the effective date of any such amendment shall comply with the
Originator's Purchase Documents, as amended. With respect to any such amendment
to the Originator's Purchase Documents, Originator represents and warrants that
it has notified and, if required under the Wells Fargo Funding Loan Purchase
Agreement, received approval of the terms and conditions of the amendment from
Direct Seller.

7. Without changing the Originator's duty to-notify Direct Seller as set forth
in the immediately preceding paragraph 6, Originator agrees that Freddie Mac
may, as a courtesy to Direct Seller, but not as a duty or obligation,
electronically transmit via the internet to Direct Seller's email address set
forth below an unsigned copy of any such amendment to the Special Master
Commitment(s) or Originator's other Purchase Documents. Freddie Mac shall not be
responsible for the failure of any telecommunications company or cable company
to properly, accurately and promptly transmit any such email.

8. Direct Seller represents, warrants, and covenants that: (i) as of the
Delivery Date and through and including the Settlement Date, Direct Seller shall
be the sole owner of the Originator Mortgages delivered to Freddie Mac; and (ii)
all such Mortgages are free and clear of any and all security interests, claims
and encumbrances of any other party including, but not limited to, the
Originator.

9. Direct Seller agrees that it shall: (i) as of the Settlement Date, convey and
transfer to Freddie Mac all of Direct Seller's right, title and interest in the
Originator Mortgages delivered to Freddie Mac; and (ii) on and after the
Settlement Date, service the Originator Mortgages.

10. Originator acknowledges and agrees that Originator has received from Direct
Seller the reasonably equivalent value of and the fair consideration for the
Originator Mortgages and Originator; has no right, title or interest in the
Originator Mortgages or the servicing rights to such Mortgages.

11. Originator represents and warrants to Direct Seller and their successor
and/or assign that all Originator Mortgages comply with all of Freddie Mac's
requirements in Originator's Purchase Documents including, but not limited to,
requirements regarding loan documentation legal enforceability, first lien
priority status, the Borrower's income and credit qualifications, the Borrower's
source and amount of downpayment, the value and acceptability of the collateral
and overall Mortgage eligibility. Originator represents and warrants to Direct
Seller that, with respect to each mortgage sold to Direct Seller under the Wells
Fargo Funding Loan Purchase Agreement, the Originator has provided Direct Seller
with all data, information and detail necessary to process the delivery of the
mortgage to Freddie Mac. Such data, information and detail shall include, but
not be limited to, those items described in Chapter 17 of the Freddie Mac
Single-Family Seller/Servicer Guide.

12. Originator and Direct Seller acknowledge and agree that Freddie Mac's
purchase of the Originator Mortgages from Direct Seller shall be in complete
reliance upon Originator's representations and warranties in the immediately
preceding paragraph 11. Originator agrees that Freddie Mac, as the assignee of
Direct Seller, shall have the right to pursue its remedies under Originator's
Purchase Documents directly against Originator. Furthermore, Originator agrees
that Freddie Mac: (1) is the intended beneficiary of Originator's
representations and warranties under the Originator's Purchase Documents and
this Agreement; and (ii) shall not be required to first pursue any remedies for
misrepresentation or breach of warranty against Direct Seller before pursuing
its rights and remedies against Originator. Originator also agrees that Freddie
Mac's rights as an intended beneficiary of Originator's representations and
warranties shall vest on the Settlement Date.

13. In the event Freddie Mac determines that any representation by Originator is
untrue or that any of Originator's warranties have been breached, Freddie Mac
will pursue its remedies under the Purchase Documents directly against
Originator. Originator and Freddie Mac acknowledge and agree that Freddie Mac
will not hold Direct Seller responsible for any misrepresentation or breach of
warranty by Originator with respect to any Originator Mortgage regarding loan
documentation, legal enforceability, first lien priority status, the Borrower's
income and credit qualifications, the Borrower's source and amount of
downpayment, the value and acceptability of the collateral or overall Mortgage
eligibility. To accommodate Freddie Mac quality control reviews, Originator
agrees to retain copies of the origination file of each Originator Mortgage for
a period of 12 months after the Originator Mortgage's origination date, or the
amount of time required by law or regulation, whichever is greater.

14. Originator, Direct Seller and Freddie Mac agree that as of the Settlement
Date:

(i) Originator shall be solely responsible for all representations, warranties,
covenants and requirements under the Originator's Purchase Documents with
respect to loan documentation, legal enforceability, first lien priority status,
the Borrower's income and credit qualifications, the Borrower's source and
amount of downpayment, the value and acceptability of the collateral and the
overall eligibility of each Originator Mortgage. Notwithstanding any provision
of the Originator Purchase Documents to the contrary, Originator shall remain
solely responsible for all such representations, warranties, covenants, and
requirements until Freddie Mac specifically and expressly releases Originator in
writing;

(ii) Direct Seller shall be fully responsible for: (A) all representations,
warranties, covenants and requirements regarding the delivery of Mortgage loan
documents and loan data, Note endorsements, and mortgage file contents under the
Direct Seller's Purchase Documents; and (B) the representations, warranties and
covenants made hereunder; and

(iii) Direct Seller shall be fully responsible for: (A) all servicing
representations, warranties, covenants and requirements under the Direct
Seller's Purchase Documents; and (B) the representations, warranties and
covenants made hereunder.

15. In the event of a transfer of servicing of any Originator Mortgages: (i)
Originator shall continue to be fully and solely responsible for all
representations, warranties, covenants and requirements under the Originator's
Purchase Documents with respect to the loan documentation, legal enforceability,
first lien priority status, the Borrower's income and credit qualifications, the
Borrower's source and amount of downpayment, the value and acceptability of the
collateral and the overall eligibility of each Originator Mortgage until Freddie
Mac specifically and expressly releases Originator in writing, notwithstanding
any provision of the Guide, Form 960, Form 981 or other Originator Purchase
Documents to the contrary; and (ii) the servicing transferor shall be released
from the servicing representations, warranties, covenants and requirements in
accordance with Freddie Mac's Guide requirements.

16. Notwithstanding anything contained in this Agreement or the Originator
Purchase Documents to the contrary, the Servicer of the Originator Mortgages
will always be solely responsible for Providing Freddie Mac's Quality Control
Department with mortgage loan files in accordance with the Guide requirements.

17. The parties hereto agree that capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings ascribed to them in the
Freddie Mac Single-Family Seller/Servicer Guide, as amended and supplemented by
Freddie Mac Sellers' and Servicers' Bulletins published prior to the date of the
Master Agreement. References to chapters or sections of the Guide shall be
deemed to be references to such chapters or sections as Enhanced by Freddie Mac
Sellers' and Servicers' Bulletins.

18. In the event that (i) Originator and Direct Seller fail to comply with the
provisions of this Attachment, or (ii) there is a breach of warranty or a
representation made under this Agreement or other applicable Purchase Documents
is determined to be untrue, Freddie Mac may, at its option and in its sole
discretion, exercise any of its remedies at law or under the applicable Purchase
Documents, including, but not limited to, the right to terminate a parties
Master Agreement and any Master Commitments issued thereunder upon written
notice to the affected party.

19. This Agreement will terminate upon the earlier of (i) 90 days from written
notice to the parties by Freddie Mac; or (ii) the termination dates contained in
the Originator's Master Agreement incorporating this Agreement.

20. Notices shall be sent, faxed or electronically transmitted as follows:

(a) To Originator:

[CONTACT]
[TITLE]
[ORIGINATOR NAME]
[ADDRESS]
[CITY, STATE ZIP]

(b) To Direct Seller:

Ms. Mary Blue
Senior Vice President
Wells Fargo Home Mortgage, Inc.
100 South 5th Street
Minneapolis, MN 55402

(c) To Freddie Mac:

Joel VanRyckeghen
Vice President, Sales
Freddie Mac
21700 Oxnard Street, Suite 2900
Woodland Hills, CA 91367

21. Originator and Direct Seller agree that the terms of this Agreement are
hereby deemed to be "confidential information" as described in Section 2.16 of
the Guide and further agree to comply with the confidentiality requirements set
forth therein.

22. Originator and Direct Seller hereby indemnify and hold Freddie Mac harmless
from and against any damages, liabilities, judgments, claims, counterclaims or
defenses to which Freddie Mac may become subject, which arise out of or occur in
connection this Agreement.

IN WITNESS WHEREOF, Originator, Direct Seller and Freddie Mac have caused this
Agreement to be executed by their duly authorized representatives as of the date
first set forth above.

FEDERAL HOME LOAN MORTGAGE CORPORATION

By:______________________
David H. Stevens
Senior Vice President - General Manager
Community Lending

[ORIGINATOR]

By: ____________________

Type Name: _____________

Title: _________________

Date: ______________

WELLS FARGO HOME MORTGAGE, INC.

By: ____________________

Type Name: _____________

Title: _________________

Date: ______________

*Confidential Treatment Requested




--------------------------------------------------------------------------------


